


 HR 1119 ENR: Purple Heart Family Equity Act of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States
		  of America
		At the Second
		  SessionBegun and held at the City of Washington on
		Thursday, the third day of January, two thousand and eight
		H. R. 1119
		
		AN ACT
		To amend title 36, United States Code, to
		  revise the congressional charter of the Military Order of the Purple Heart of
		  the United States of America, Incorporated, to authorize associate membership
		  in the corporation for the spouse and siblings of a recipient of the Purple
		  Heart medal.
	
	
		1.Short titleThis Act may be cited as the
			 Purple Heart Family Equity Act of
			 2007.
		2.Associate
			 membership in the Military Order of the Purple Heart of the United States of
			 America, IncorporatedSection
			 140503(b) of title 36, United States Code, is amended by striking
			 parents and lineal descendants and inserting the parents,
			 spouse, siblings, and lineal descendants.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
